Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Swaminathan et al., Pub. No.  2013/0166625, teach methods to form local fragment groups from fragments that have been preemptively retrieved from media source systems. The preemptively retrieved fragments can have fragment numbers immediately following a fragment number requested by a client. The retrieved fragments of media stream including media asset. The methods include storing the local fragment groups, on storage communicatively coupled with cache server system. The multiple cache server systems communicatively coupled with the source systems. Each of the multiple cache server systems is configured to establish a grouping rule and a mapping protocol for caching the fragments of the video stream. Each of the multiple cache server systems is further configured to retrieve at least a portion of the fragments of video stream from the source systems. Also, each of the multiple cache server systems is configured to allocate the retrieved fragments to local fragment groups based on the established grouping rule, and to map the allocated fragments to the local fragment groups. Client player devices can communicate with the media cache server systems, and can be configured to receive and to render media streams. Moreover, client player devices can request media fragments from any one of the media source systems via one of the media cache server systems.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Le H Luu/
Primary Examiner, Art Unit 2448